 Case 20-12225-elf           Doc 17      Filed 06/26/20 Entered 06/26/20 09:49:20                   Desc Main
                                         Document      Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Arelis A. Pizarro-Williams                                                     CHAPTER 7
       Antonie S. Williams
                               Debtor(s)

Quicken Loans, LLC fka Quicken Loans Inc.
                             Movant                                                NO. 20-12225 ELF
               vs.

Arelis A. Pizarro-Williams
Antonie S. Williams
                                  Debtor(s)                                       11 U.S.C. Section 362

Robert H. Holber Esq.
                                  Trustee

                             NOTICE OF MOTION, RESPONSE DEADLINE
                                      AND HEARING DATE


          Quicken Loans, LLC fka Quicken Loans Inc. has filed a Motion for Relief from Stay, with the court
 for Relief from the Automatic Stay of Section 362.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
 to consult an attorney.)

         1.      If you do not want the court to grant the relief sought in the motion, then on or before July
 13, 2020 you or your attorney must do all of the following:
                 (a)      file an answer explaining your position at:
                                   United States Bankruptcy Court
                                     Robert N.C. Nix Building
                                   900 Market Street, Suite 400
                                   Philadelphia, PA 19107-4299

 If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that it will
 be received on or before the date stated above; and
                  (b)      mail a copy to the movant's attorney:
                                    Brian C. Nicholas, Esquire
                                    Rebecca A. Solarz, Esquire
                                    KML Law Group, P.C.
                                    Suite 5000 – BNY Independence Center
                                    701 Market Street
                                    Philadelphia, PA 19106-1532

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.

         3.       A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank, the
 United States Bankruptcy Judge, in Courtroom 1 at the United States Bankruptcy Court, Robert N.C. Nix
 Building, 900 Market Street, Suite 400, Philadelphia, Pa. 19107-4299 on July 22, 2020, at 10:00am, or as
 soon thereafter as counsel can be heard, to consider the motion.
Case 20-12225-elf         Doc 17      Filed 06/26/20 Entered 06/26/20 09:49:20                 Desc Main
                                      Document      Page 2 of 2

         4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.

                                                       /s/ Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106-1532
                                                       Phone: (215) 627-1322 Fax: (215) 627-7734
                                                       Attorneys for Movant/Applicant
June 26, 2020
